DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, 20, and 21, drawn to a port apparatus.
Group II, claims 6-10, drawn to a device for use with a port apparatus.
Group III, claims 11-15, drawn to a method of performing electrocautery surgery.
Group IV, claims 16-29, drawn to a method of performing electrocautery surgery.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of Group I is a port apparatus including a trocar, a diode, and an electro-surgical terminal, and a wire disposed longitudinally between the diode and the electro-surgical terminal which are not present in Group II. 
Group I and Group III lack unity of invention because even though the inventions of these groups require the technical feature of a port assembly including a trocar, a diode, and an electro-surgical terminal, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the device of Nardella (U.S. Patent 5,417,687) as modified by Decarlo (U.S. Patent 8,506,565). Nardella discloses a device comprising a trocar device (22) including a distal portion and a proximal portion separated longitudinally from each other. Nardella fails to disclose the device further comprising a diode, an electro-surgical terminal, and a wire. Decarlo teaches a trocar device (100) including a proximal portion and a distal portion, wherein the device further comprises a diode (400) disposed on the distal portion of the device, an electro-surgical terminal (200) disposed on the proximal end of the device, and a wire (224) disposed longitudinal along the device between diode and the electro-surgical terminal in order to provide better illumination at a surgical site during use. 
Group I and Group IV lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of Group I is a port apparatus including a trocar, a diode, and an electro-surgical terminal, which are not present in Group IV.
Group II and Group III lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of Group II is a device comprising an expandable sheath including a distal portion and a proximal portion separated longitudinally from each other, a diode disposed on the distal portion of the device, an electro-surgical terminal disposed on the proximal portion of the device, and a wire disposed between the diode and the electro-surgical terminal, which are not present in Group III.
Group II and Group IV lack unity of invention because even though the inventions of these groups require the technical feature of a port assembly including a trocar, a diode, and an electro-surgical terminal, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the device of Nardella (U.S. Patent 5,417,687) as modified by Decarlo (U.S. Patent 8,506,565). Nardella discloses a device comprising an expandable sheath device (71) including a distal portion and a proximal portion separated longitudinally from each other. Nardella fails to disclose the device further comprising a diode, an electro-surgical terminal, and a wire. Decarlo teaches a sheathe device (100) including a proximal portion and a distal portion, wherein the device further comprises a diode (400) disposed on the distal portion of the device, an electro-surgical terminal (200) disposed on the proximal end of the device, and a wire (224) disposed longitudinal along the device between diode and the electro-surgical terminal in order to provide better illumination at a surgical site during use.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775